DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “ablated data”, recited in claims 8 and 19, is not a customary term in the art. That is, “ablated data” does not have an ordinary and customary meaning to those of ordinary skill in the art. The specification , does not provide a meaning for term either through definition or through use in context. Thus, one cannot know how to interpret “ablated data”, and the metes and bounds of the claim cannot be discerned. The specification, as filed, of the instant application mentions “ablated data” similarly to how it is recited in claims 8 and 19:

    PNG
    media_image1.png
    65
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    847
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    174
    849
    media_image3.png
    Greyscale

For the purposes of examinations, “ablated data” is interpreted to be segmented data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200125852 (Carreira).

As per claim 1, Carreira teaches a method for analyzing images obtained from an echocardiogram, comprising:
obtaining a cardiac ultrasound video of an individual's heart illustrating at least one view of a heart of the patient (Carreira: 

    PNG
    media_image4.png
    386
    942
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    345
    942
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    259
    944
    media_image6.png
    Greyscale
Figs. 1, 2a (shown below): mainly 102, 202);
assessing at least one cardiac parameter based on the cardiac ultrasound video using a first machine learning model comprising spatiotemporal convolutions (Carreira: 

    PNG
    media_image7.png
    131
    940
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    339
    946
    media_image8.png
    Greyscale

 
    PNG
    media_image6.png
    259
    944
    media_image6.png
    Greyscale
 
    PNG
    media_image9.png
    520
    941
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    476
    945
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    480
    950
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    309
    944
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    805
    948
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    434
    946
    media_image14.png
    Greyscale
  
    PNG
    media_image15.png
    781
    944
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    755
    1090
    media_image16.png
    Greyscale
); and
outputting the at least one cardiac parameter (Carreira: para 12 (shown above): “classify motion such as cardiac motion”;

    PNG
    media_image17.png
    782
    945
    media_image17.png
    Greyscale
; Fig. 1 (shown above): mainly 130, 132; Fig. 2A (shown above): 210; 
para 42 (shown above): “The neural network 200 has a prediction output 210 which provides predictions, for example scores, as previously described”).

As per claim 2, Carreira teaches the method of claim 1, wherein the spatiotemporal convolutions incorporate two dimensions of spatial information and temporal information as a third dimension (Carreira: See arguments and citations offered in rejecting claim 1 above: paras 11, 12, 15, 17, 33, 35, 42).

As per claim 9, Carreira teaches the method of claim 1, wherein the cardiac ultrasound video is obtained in real- time or as a recording (Note that, logically, claim limitations “video is obtained in real- time or as a recording” encompasses all video, i.e., any video must be either real-time or a recording. Carreira: See arguments and citations offered in rejecting claim 1 above: para 4: “As used herein, video data may be any time sequence of 2D or 3D image data frames”).

As per claim 10, Carreira teaches the method of claim 1, wherein the cardiac ultrasound video is obtained from a large ultrasound device or a small ultrasound device (Note that, logically, claim limitations “a large ultrasound device or a small ultrasound device” encompasses all ultrasound devices, i.e., any ultrasound device must be either small or a large. Carreira: See arguments and citations offered in rejecting claim 1 above: para 12: “ultrasound”; paras 26, 32: “image sensor”. Note that an ultrasound imaging sensor device is needed to generate ultrasound imaging data).

As per claim 11, Carreira teaches the method of claim 1, wherein the cardiac ultrasound video is obtained across a network (Carreira: See arguments and citations offered in rejecting claim 1 above; also see para 52: server;

    PNG
    media_image18.png
    650
    947
    media_image18.png
    Greyscale
).

As per claim(s) 12, 13, and 20, arguments made in rejecting claim(s) 1, 2, and (9, 10, or 11) are analogous, respectively. Carreira also teaches an echocardiography system comprising (Limitations present only within the preamble are not given patentable weight): a processing device (Carreira: See arguments and citations offered in rejecting claim 1 above; also see: Carreira: See arguments and citations offered in rejecting claim 1 above: 

    PNG
    media_image19.png
    513
    942
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    392
    943
    media_image20.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carreira as applied to claims 1 and 12 above, and further in view of Hasmila A. Omar; Arijit Patra; João S. Domingos, et al. "Automated Myocardial Wall Motion Classification using Handcrafted Features vs a Deep CNN-based mapping", 2018 40th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 28 October 2018, pages 3140-3143 (Omar).

As per claim 3, Carreira teaches the method of claim 1, wherein the assessing at least one cardiac parameter step. Carreira does not teach determining an ejection fraction of the individual's heart. Omar teaches these limitations (Omar: page 3141, col 2, para 3:

    PNG
    media_image21.png
    678
    1131
    media_image21.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Omar into Carreira since both Carreira and Omar suggest a practical solution and field of endeavor of automated cardiac motion classification using spatio-temporal CNN of ultrasound video in general and Omar additionally provides teachings that can be incorporated into Carreira in that the cardiac motion classification further comprises determining ejection fraction, since “ejection fraction [] serves as a general measure of a patient’s cardiac function, is the percentage change of volume of the ventricles between heart cycles” (Omar: page 3141, col 2, para 3). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 4, Carreira in view of Omar teaches the method of claim 3, wherein determining the ejection fraction is accomplished by segmenting a left ventricle of the individual's heart via a second machine learning model trained for semantic segmentation of the left ventricle (Carreira: See arguments and citations offered in rejecting claim 1 above: para 5: “semantic segmentation,”; para 36 (shown above): “semantic content”; para 11 (shown above): “second 3D spatio-temporal convolutional neural network”| Omar: See arguments and citations offered in rejecting claim 3 above; also see page 3141, col 2, paras 1-2:

    PNG
    media_image22.png
    453
    1135
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    304
    1133
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    1144
    1123
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    500
    707
    media_image25.png
    Greyscale
). Rationale for combining applied for claim 3 also applies for child claim 4. Note that the ejection fraction is determined as a consequence of LV segmentation.

As per claim(s) 14 and 15, arguments made in rejecting claim(s) 3 and 4 are analogous, respectively. Carreira also teaches an echocardiography system comprising (Limitations present only within the preamble are not given patentable weight): a processing device (Carreira: See arguments and citations offered in rejecting claim 1 above; also see: Carreira: See arguments and citations offered in rejecting claim 1 above: paras 50 and 55 (shown above)).

Claim(s) 6, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carreira as applied to claims 1 and 12 above, and further in view of US 2019/0279361 (Meyer).

As per claim 6, Carreira teaches the method of claim 1, wherein the assessing at least one cardiac parameter step (Carreira: See arguments and citations offered in rejecting claim 1 above). Carreira does not teach determining at least one biomarker. Meyer teaches these limitations (Meyer:

    PNG
    media_image26.png
    519
    944
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    786
    951
    media_image27.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Meyer into Carreira since both Carreira and Meyer suggest a practical solution and field of endeavor of automated classification of cardiac imagery using CNN in general and Meyer additionally provides teachings that can be incorporated into Carreira in that a cardiac biomarker is determined as for “assessing hypertrophic cardiomyopathy from the biomarker data.” (Meyer: para 9). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 8, Carreira in view of Meyer teaches the method of claim 6, wherein determining at least one biomarker is accomplished via a second machine learning algorithm trained using ablated data (Meyer: See arguments and citations offered in rejecting claim 1 above: para 9: See that segmenting is used to determine the biomarker data).

As per claim(s) 17 and 19, arguments made in rejecting claim(s) 6 and 8 are analogous, respectively. Carreira also teaches an echocardiography system comprising (Limitations present only within the preamble are not given patentable weight): a processing device (Carreira: See arguments and citations offered in rejecting claim 1 above; also see: Carreira: See arguments and citations offered in rejecting claim 1 above: paras 50 and 55 (shown above)).

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carreira in view of Omar as applied to claims 4 and 15 above, and further in view of Meyer.

As per claim 5, Carreira in view of Omar teaches the method of claim 4. Carreira in view of Omar does not teach the second machine learning model incorporates atrous convolutions for frame level semantic segmentation. Meyer teaches these limitations (Meyer: Note that atrous convolutions are also known as dilated convolutions.

    PNG
    media_image28.png
    479
    947
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    657
    944
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    343
    943
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    303
    947
    media_image31.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Meyer into Carreira in view of Omar since both Carreira in view of Omar and Meyer suggest a practical solution and field of endeavor of automated classification of cardiac imagery using CNN in general and Meyer additionally provides teachings that can be incorporated into Carreira in view of Omar in that atrous (a.k.a. dilated) convolution is used as “to increase the receptive field without having to train more parameters” (Meyer: para 85). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim(s) 16, arguments made in rejecting claim(s) 5 are analogous. Carreira also teaches an echocardiography system comprising (Limitations present only within the preamble are not given patentable weight): a processing device (Carreira: See arguments and citations offered in rejecting claim 1 above; also see: Carreira: See arguments and citations offered in rejecting claim 1 above: paras 50 and 55 (shown above)).

Claim(s) 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carreira in view of Meyer as applied to claims 6 and 17 above, and further in view of Official Notice.

As per claim 7, Carreira in view of Meyer teaches the method of claim 6, wherein the at least one biomarker is selected from B-type Natriuretic Peptide, troponin I, hemoglobin, and blood urea nitrogen.

Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage using an appropriate biomarker for an appropriate application. The teachings of the prior art could have been incorporated into Carreira in view of Meyer in that the at least one biomarker is selected from B-type Natriuretic Peptide, troponin I, hemoglobin, and blood urea nitrogen.

As per claim(s) 18, arguments made in rejecting claim(s) 7 are analogous. Carreira also teaches an echocardiography system comprising (Limitations present only within the preamble are not given patentable weight): a processing device (Carreira: See arguments and citations offered in rejecting claim 1 above; also see: Carreira: See arguments and citations offered in rejecting claim 1 above: paras 50 and 55 (shown above)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662